Citation Nr: 1417405	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  07-13 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an initial compensable disability rating for service-connected hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from December 1977 to October 1990 and from July 2004 and June 2006.  Service in Iraq is indicated by the record. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for hypertension and assigned the initial noncompensable evaluation.  The Board awarded a 10 percent initial rating in an August 2011 decision, which, due to a result of litigation, it also vacated in March 2014.

In August 2008, the Veteran presented sworn testimony during a personal hearing in Columbia, South Carolina, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The Veteran's entire claims file, to include the portion contained electronically, has been reviewed in this case.  


FINDINGS OF FACT

1.  The Veteran's service-connected hypertension is manifested by systolic blood pressure readings which are predominantly 160 or more, but less than 200. 

2.  The evidence does not show that the Veteran's service-connected hypertension is so exceptional or unusual that referral for extraschedular consideration by a designated authority is required.







CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating, and no higher, for the service-connected hypertension have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 

2.  Application of extraschedular provisions for the service-connected hypertension is not warranted.  38 C.F.R. § 3.321(b) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prior Decision Vacated

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision.   In August 2008, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  In August 2011, the Board issued a decision that granted a partial initial rating for service-connected hypertension.  A 10 percent rating, but no higher, was established by the Board's decision.  

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F. 3d 1312 (Fed. Cir. 2013), the Board's August 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the August 2008 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or a new decision from the Board.  Subsequently, the Veteran requested only to have the prior decision vacated and a new one issued in its place.  This decision satisfies that request.   

The Board has reviewed additional medical evidence contained electronically; however, there is no material change to the analysis made in the prior (and now vacated) Board decision of August 2011.  Thus, while the Board has satisfied its duty to reconsider the claim and re-issue the decision, the legal analysis included in the August 2011 decision is still valid and is incorporated below.  

The Veteran seeks entitlement to a compensable initial disability rating for his service-connected hypertension. 

In the interest of clarity, the Board will discuss certain preliminary matters. The Board will then address the pertinent law and regulations and their application to the facts and evidence. 

Stegall Concerns 

In August 2008, the Board remanded the case in order for the Veterans Benefits Administration (VBA) to obtain the Veteran's outstanding National Guard service treatment records and to schedule him for a VA examination as to his service-connected hypertension.  The claim was then to be re-adjudicated. 

The record indicates that the Veteran's National Guard service treatment records were obtained and associated with the VA claims folder.  The Veteran was subsequently afforded an updated VA examination as to the increased rating claim in April 2009, with a June 2009 addendum opinion.  As will be further detailed below, the VA examiner reviewed the claims file, performed a longitudinal study of the Veteran's blood pressure readings, and provided two consistent opinions concerning whether there is evidence of any distinct periods of identifiable degrees of disability during the period of the appeal.  A supplemental statement of the case (SSOC) was issued in July 2009.  Accordingly, the Board finds that there is substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 


The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA). The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also redefines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). The VCAA alters the legal landscape in three distinct ways: standard of review, notice, and duty to assist. The Board will now address these concepts within the context of the circumstances presented in this case. 

After having carefully reviewed the record, the Board has concluded that the notice requirements of the VCAA have been satisfied as to the issue on appeal.  The Veteran was informed of the evidentiary requirements for service connection in a letter dated June 2006.  Although the aforementioned VCAA letter did not specifically include any information pertaining to the evidence necessary to substantiate a claim for a higher rating, once service connection is granted the notice requirements of 38 U.S.C.A. § 5103(a) are satisfied and no further notice is needed.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also VAOPGCPREC 8-2003.  Moreover, in a letter dated November 2006, the Veteran was informed that "[t]o establish entitlement to an increased evaluation for your service-connected disability, the evidence must show that your service-connected condition has gotten worse." 

Duty to Assist 

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013). 

The Board finds that all relevant evidence necessary for an equitable resolution of the issue being decided has been identified and obtained, to the extent possible. The evidence of record includes service treatment records, the Veteran's statements, as well as, VA and private treatment records. 

Further, as the Board will discuss in detail below, the Veteran was most recently afforded a VA examination in April 2009 with a June 2009 addendum.  The VA examination report and addendum reflect that the examiner interviewed and examined the Veteran, reviewed his past medical history, documented his current medical conditions, and rendered an appropriate opinion consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination report and addendum are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2013); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The Board additionally observes that all appropriate due process concerns have been satisfied.  The Veteran has been accorded the opportunity to present evidence and argument in support of his claim.  He has retained the services of a representative and, as indicated above, he testified at a personal hearing before the undersigned.   At that hearing, he was notified of what issues were on appeal, and the Veteran has not requested an additional hearing in light of having the previous Board decision vacated.  The record indicates that both the Veteran and his representative are aware as to what is necessary to substantiate the claim for a higher initial rating for hypertension, and the undersigned generally advised the Veteran of the importance of submitting relevant evidence to support the claim for a higher rating.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

In short, the Board has carefully considered the provisions of the VCAA in light of the record on appeal and, for the reasons expressed above, finds that the development of this claim has been consistent with the provisions of the VCAA. 

Accordingly, the Board will proceed to a decision. 

Legal Criteria

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2013). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2013). 

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

The Veteran's service-connected hypertension disability is rated under Diagnostic Code 7101 [hypertensive vascular disease].  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

Diagnostic Code 7101 is deemed by the Board to be the most appropriate primarily because it pertains specifically to the diagnosed disability in the Veteran's case (hypertension).  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7101. 

Under Diagnostic Code 7101, a 60 percent rating is warranted for diastolic pressure predominantly 130 or more; a 40 percent disability rating is warranted for diastolic pressure predominantly 120 or more; a 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more; and a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013). 

Schedular Consideration 

The Veteran's service-connected hypertension is currently assigned a noncompensable rating under Diagnostic Code 7101.  As explained above, to obtain a compensable [10 percent] disability rating, the medical evidence must demonstrate diastolic pressure of predominantly 100 or more or systolic pressure predominantly 160 or more.  A 10 percent rating is also warranted for an individual with a history of diastolic pressure of predominantly 100 or more who requires continuous medication for control.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  A 20 percent rating is warranted for diastolic pressure predominantly 110 or more; or, systolic pressure predominantly 200 or more.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, including Note 1 (2013). 

After reviewing all the evidence of record under the rating criteria and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence shows systolic readings at predominantly 160 or more. 

In this regard, the medical evidence of record demonstrates numerous blood pressure readings during the pendency of the Veteran's claim.  Specifically, the Veteran's service-connected hypertension was manifested by recent blood pressure readings of 158/80, 160/70, and 166/72 mmHg in April 2009, 166/94 mm/Hg in March 2009, 147/99 and 140/94 mm/HG in October 2008, 148/80 mm/Hg in March 2008, 158/90 mm/Hg in December 2007, 144/98 mm/Hg in September 2007, 110/72 and 136/87 mm/Hg in September 2006, and 139/89 mm/Hg in July 2006.  The Board also observes that the Veteran reported a personal blood pressure reading of 170/130 mm/Hg in September 2008.  The Veteran also submitted a signed statement from a personal friend, a certified nursing assistant, who reported blood pressure readings of 190/104, 162/98/ and 152/90 mm/Hg in July 2008.  Additionally, the Veteran's National Guard service treatment records documented numerous blood pressure readings dating from October 1990 through May 2006, including: 169/99 and 148/89 mm/Hg in January 2005, 140/91 mm/Hg in June 2005, 120/93 mm/Hg in April 2006, and 143/88 mm/Hg in May 2006. 

During the appeal period, all blood pressure readings performed by VA or other medical providers yielded diastolic readings below 100.  Only two reported diastolic readings were over 100; said findings were those indicated by the Veteran and the certified nursing assistant in September 2008 and July 2008.  Even considering the findings reported by the Veteran and his friend, these two findings during a three year period are not indicative of diastolic readings of "predominately" 100 or more.  Notably, although the Veteran does not have a history of diastolic ratings of 100 or more, the evidence does show that he requires the continuous use of multiple medications to control his service-connected hypertension.  See, e.g., the VA treatment records dated March 2008, September 2007, and the August 2008 Board hearing transcript. 

With respect to the systolic readings, the Board observes that several post service systolic readings were in excess of 160 (the April 2009 VA examination report as well as the September 2008 and July 2008 readings reported by the Veteran and his friend and the service treatment record dated January 2005). 

As indicated above, the January 2009 Board Remand asked the VA examiner to provide an opinion concerning whether there is evidence of any distinct periods of identifiable degrees of disability (i.e., diastolic pressure predominantly 100, 110, 120, 130, or more; or systolic pressure predominantly 160, 200, or more).  The April 2009 VA examiner interviewed and examined the Veteran, reviewed his claims folder, and concluded that "[b]ased upon the evidence that I have obtained, would state that the Veteran's systolic pressures have predominantly been 160 or maybe slightly higher in the low to mid 160's.  As far as the diastolic pressures go, it appears that these have predominantly been less than 100 and I cannot find any distinct periods of identifiable degrees of this disability in regards to his diastolic pressure."  After a review of the Veteran's complete National Guard service records, the examiner further opined, "[t]his does not alter my opinion and only confirms the opinion that I had made previously. The Veteran had numerous systolic blood pressures greater than 160 in the new records that were received. I did not see one blood pressure reading with a diastolic greater than 99, and the diastolic reading of 99 only occurred on one occasion, and the diastolic pressures typically ranged anywhere from the 60s to 90s." See the June 2009 VA medical addendum opinion. 

In light of this medical evidence that the Veteran's systolic pressure is predominantly 160 or more, the Board finds that the Veteran's service-connected hypertension warrants a 10 percent evaluation, but no higher. 

While this evidence supports the grant of a 10 percent rating for the Veteran's hypertension, a higher evaluation is not warranted. In this regard, the Board notes that the criteria for a 20 percent evaluation are not met because the Veteran does not have diastolic pressure of predominantly 110 or more, or systolic pressure of predominantly 200 or more, on any VA examination or outpatient treatment record. 

Accordingly, based upon the evidence including the blood pressure readings, the April 2009 VA examination report and June 2009 VA addendum opinion, the Veteran's hypertension meets the criteria for a 10 percent disability rating due to systolic blood pressure at a compensable level.  See 38 C.F.R. § 4.104, Diagnostic Code 7101 (2013).  The benefits sought on appeal are therefore allowed to that extent. 

In Fenderson, supra, the Court discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

In the instant case, the Veteran's disability rating for hypertension was initially assigned a noncompensable rating, effective from June 12, 2006, the day after his release from active duty.  It appears from the medical records and the Veteran's own statements that his hypertension symptomatology has not appreciably changed since the date of service connection.  The April 2009 VA examination report and June 2009 addendum as well as VA and private treatment records indicate that the disability remained relatively stable throughout the period.  This is further documented in the blood pressure readings provided above. 

The Board therefore believes that the 10 percent disability rating may be properly assigned for the entire period from June 12, 2006. There appears to have been no time during which higher schedular criteria has been met or approximated. 

Extraschedular Consideration 

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent period of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013). 

Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms." Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. 

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected hypertension is inadequate.  A comparison of the level of severity and symptomatology of the Veteran's hypertension with the established criteria found in the rating schedule for shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

The Board further observes that, even if the available schedular evaluation is inadequate (which it manifestly is not), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms." The record does not show that the Veteran has required frequent hospitalizations for hypertension.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  There is nothing in the record which suggests that the Veteran's hypertension markedly impacts his ability to work.  Moreover, there is no evidence in the medical records of an exceptional or unusual clinical picture. 

There is nothing in the record to indicate that this service-connected hypertension causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993)(noting that the disability rating itself is recognition that industrial capabilities are impaired). 

In short, the evidence does not support the proposition that the Veteran's service-connected hypertension presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant the assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013). 

In summary, for the reasons and bases expressed above, the Board has concluded that the evidence supports the assignment of a 10 percent disability rating to the Veteran's service-connected hypertension.


ORDER

Entitlement to a 10 percent initial evaluation for service-connected hypertension is granted subject to the statutes and regulations applicable to the payment of VA monetary benefits.  


____________________________________________
MATTHEW D. TENNER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


